Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00664-CV
____________
 
IN RE JATIS DEAN EGGLESTON, an Adult
 
 
 
 

 
On Appeal from the
310th District Court
Harris County,
Texas
Trial Court Cause
No. 06-17223
 

 
M E M O R
A N D U M  O P I N I O N




This is
an appeal from an order signed June 29, 2006.  The notice of appeal was filed
June 29, 2006.  No clerk=s record has been filed.  In response to this court=s notice regarding non-payment of the
appellate filing fee, appellant filed a copy of an affidavit of indigence. 
Appellant=s affidavit did not comply with the procedural or substantive
requirements of Rule 20.  We granted appellant a reasonable time to correct the
defects.  See Higgins v. Randall County Sheriff=s Office, No. 05-0095, 2006 WL 1450042 (Tex.
May 26, 2006); Tex. R. App. P. 9.4.(i);
44.3.  We ordered appellant to file an affidavit of indigence containing the
contents required by Texas Rule of Appellate Procedure 20.1 on or before
September 15, 2006.  We further ordered appellant to have a supplemental clerk=s record filed containing a proper
affidavit, any contest to the affidavit, and the court=s ruling thereon.  
On
September 6, 2006, appellant filed an affidavit of indigence with the clerk of
this court.  The affidavit does not contain the contents required by Texas Rule
of Appellate Procedure 20.1.  The affidavit does not comply with the procedure
for appealing without the advance payment of costs.  In addition, the affidavit
is not notarized; instead, a copy of a prior acknowledgment is attached.
On
November 9, 2006, this court ordered appellant to file the supplement clerk=s record containing a proper
affidavit of indigence in compliance with Texas Rule of Appellate Procedure 20,
any contest to the affidavit, and the court=s ruling thereon, on or before
November 20, 2006.  In our order, the court notified appellant that failure to
comply with the court=s order would result in dismissal of the appeal.  Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.